Citation Nr: 0733422	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 13, 1968, to 
December 12, 1969.  He had 4 months and 16 days of active 
service prior to May 13, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In September 2007, the veteran testified before the 
undersigned Veterans Law Judge during a videoconference 
hearing.  

The Board notes in this case that the veteran originally 
filed a claim for service connection for left knee disability 
in January 1970.  Following the veteran's failure to report 
for two scheduled VA examinations associated with his claim, 
the RO notified the veteran in October 1970 and January 1971 
that his claim for service connection for left knee 
disability had been denied.  The veteran was notified of the 
RO's decisions by form letters (FL 21-812).  At the time the 
veteran received the form letters, the requirements for 
notification following an adverse rating decision were 
contained in 38 C.F.R. § 3.103 (1970 & 1971).  The regulation 
specified as follows:

The claimant will be notified of any decision 
authorizing the payment of benefit or 
disallowance of a claim.  Notice will include the 
reason for the decision, the claimant's right to 
initiate an appeal by filing a notice of 
disagreement and the time limits within which 
such notice may be filed.  

Here, neither form letter provided the veteran with his 
appellate rights regarding any adverse adjudication of his 
claim for service connection for a left knee disability.  
Thus, the Board does not find that finality has attached to 
any prior adjudication of the veteran's claim for service 
connection for a left knee disability, in particular, those 
apparent adjudications of the claim in October 1970 and 
January 1971.  Therefore, the Board will address the issue on 
appeal for service connection for a left knee disability on 
the merits, as the claim has been characterized on the title 
page.  


REMAND

A review of the veteran's service medical records reflects 
that in May 1966, the veteran was medically examined for 
purposes of enlistment in the Army National Guard.  Clinical 
examination of the veteran's musculoskeletal system was 
reported as normal.  Furthermore, the veteran did not report 
any prior injury or disability to his left knee.  

In September 1966, apparently during a period of active duty 
for training (basic military training and/or subsequent 
advanced infantry training (AIT)), service medical records 
document that the veteran injured his left knee when he 
jumped into a trench.  A radiographic study of the left knee 
was negative, and the diagnosis was sprained left knee.  The 
treatment plan noted the veteran's use of crutches.  A 
separation medical examination in November 1966 noted the 
veteran's reported history of having undergone surgery on his 
left knee in 1963.  He also reported a history of problems 
with his left knee, but that there were no present problems.  
Clinical examination of the veteran's musculoskeletal system 
was reported as normal.  

The veteran reported for active service from May 1968 to 
December 1969.  A report of May 1968 medical examination, for 
purposes of entry onto active duty, reflects that the 
veteran's left knee demonstrated some laxity and that there 
was a loss of the last 30 degrees of flexion and 10 degrees 
of extension.  In the "Summary of Defects and Diagnoses" it 
was noted that the veteran had chronic ligament and cartilage 
damage of the left knee.  An orthopedic evaluation of the 
veteran's left knee was recommended.  

In June 1968, the veteran was medically examined for his left 
knee on various occasions.  In particular, on June 13, 1968, 
the veteran was noted to have a history of surgery for a torn 
medial meniscus in November 1962.  Following clinical 
examination, the diagnosis was probable torn left lateral 
meniscus.  The veteran was prescribed physical therapy.  A 
June 25, 1968, treatment note reflects the veteran's report 
of left knee pain.  The veteran sought medical treatment in 
July 1968 for his left knee, complaining of pain, locking and 
instability.  Thereafter, in January 1969, a treatment note 
reflects the veteran's complaints of left knee pain.  The 
veteran indicated that it had been recommended that he have 
another operation on his left knee but that he had declined.  

In February 1969, the veteran underwent an orthopedic 
examination.  He reported a history of torn left medial 
meniscus in November 1962 for which he underwent surgery. The 
veteran reported that he then re-injured the left knee one 
year later and that it was believed he had torn his left 
lateral meniscus.  He indicated that since that injury, he 
had suffered from recurrent injuries to the left knee with 
effusion and locking.  The veteran indicated that the latest 
injury to his left knee occurred in September 1968 resulting 
in hemarthrosis with the injury.  At the time of examination 
there was moderate chondromalacia of the left knee and laxity 
of the left anterior cruciate ligament.  Radiographic study 
of the left knee revealed moderate patella chondromalacia 
with degenerative changes on the inferior patella and femoral 
condyles.  The treatment plan called for physical profile and 
physical therapy for a quadriceps building program.  

A September 1969 report of medical history notes the 
veteran's report that his left knee had been injured during 
basic training and that it still bothered him quite a bit.  A 
report of medical examination, also dated in September 1969, 
notes the veteran's musculoskeletal system to be normal.  No 
abnormal findings with respect to the veteran's left knee 
were reported.  A subsequent orthopedic examination, dated in 
October 1969, notes the examiner's impression of probable old 
"O'Donohue triad" without evidence of lateral meniscus 
tear, and mild chondromalacia.  

Post-service medical evidence reflects that in April 1976, 
the veteran injured his left knee when he stepped off a boat.  
An examination of the veteran's left knee at that time 
revealed slight laxity of the medial collateral ligament and 
anterior cruciate ligament.  A radiographic study of the left 
knee revealed some osteoarthritic changes of the medial and 
lateral compartments.  Thereafter, in May 1976, the veteran 
underwent a left lateral meniscectomy.  

A report of May 2006 VA examination reflects the veteran's 
reported history of undergoing a medial meniscectomy in 1962 
at St. Francis Hospital in Wichita, Kansas.  The examiner 
also noted the following, "Lateral meniscectomy 1976, 
culminating in LTKA [left total knee arthroplasty]."  An X-
ray of the veteran's left knee associated with the 
examination revealed a total left knee replacement in 
anatomic position.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Active military 
service includes active duty, or any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2007).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); see also 38 C.F.R. § 3.304(b) (2007); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board notes 
that the word unmistakable means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (Quoting 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988).  

In addition, VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003.  Temporary or intermittent flare-ups during service 
of a pre-existing disorder are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as compared to the symptoms, has worsened.  See 
Maxon v. West, 12 Vet. App. 453, 458 (1999).  In this regard, 
the condition must be shown to have been made permanently 
worse beyond any natural progression of the disorder.  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, as the evidence notes above, the veteran 
reportedly had left knee surgery in 1962 prior to his service 
in the Army National Guard.  During his period of active duty 
for training in 1966 he suffered a sprained left knee.  At 
separation from active duty for training, a report of medical 
examination noted the veteran's musculoskeletal system as 
normal.  Upon subsequent entry onto active service a year and 
a half later, a medical examiner noted that the veteran had 
chronic ligament and cartilage damage of the left knee.  The 
veteran was treated for symptomatology associated with a left 
knee disability during this active service period and placed 
on physical profile and assigned light duty.  Post service, 
the veteran suffered a injury to his left knee following 
which he underwent left knee surgery.  

As a result of the evidence, as well as the law and 
regulations in affect, the Board believes a VA medical 
examination is required to determine whether the veteran had 
a left knee disability that clearly pre-existed his period of 
active duty for training and whether a left knee disability 
was incurred or aggravated during such training.  Likewise, a 
medical determination is needed to answer the question of 
whether the veteran's pre-existing left knee disability, 
noted at the time of his entrance onto active service in May 
1968, was aggravated during such service.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306.  
Therefore, the veteran should be scheduled for a VA 
orthopedic examination and the examiner asked to opine on the 
above-noted matters.  (The veteran is hereby notified that it 
is his responsibility to report for any scheduled examination 
and that the consequence of any failure to report for a VA 
examination without good cause may include denial of his 
claim.  38 C.F.R. § 3.655 (2007)).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to adjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

The letter should also request that the 
veteran provide the necessary medical 
release form (VA Form 21-4142) to allow 
VA to obtain any available records from 
St. Francis Hospital in Wichita, Kansas, 
where the veteran has reported that he 
underwent left knee surgery in 1962.  
Such records should be sought.

2.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination.  The examiner 
must review the claims file, to include a 
copy of this remand.  All necessary tests 
should be conducted.  The examiner is 
asked to answer the following questions.  

a.  With respect to the veteran's period 
of active duty for training in 1966, does 
the evidence clearly show that, despite a 
normal entry examination in May 1966, a 
left knee disability existed prior to the 
veteran's period of active duty for 
training with the Army National Guard? 
(The examiner should identify the 
evidence and clinical reasons for 
concluding that any left knee disability 
clearly pre-existed the veteran's active 
duty for training.)  

If the examiner concludes that the 
evidence clearly shows that a left knee 
disability pre-existed the veteran's 
active duty for training, the examiner 
should also indicate whether the evidence 
clearly shows that the left knee 
disability was not permanently worsened 
beyond its natural progression during the 
veteran's active duty for training.  

If the examiner concludes that the 
evidence does not clearly show that a 
left knee disability existed prior to the 
veteran's period of active duty for 
training, the examiner should indicate 
whether any current left knee disability 
(e.g., left total knee arthroplasty) is 
related to the veteran's period of active 
duty for training.  

b.  With respect to the veteran's active 
duty period from May 1968 to December 
1969, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's pre-
existing left knee disability (noted in a 
report of May 1968 medical entrance 
examination as chronic ligament and 
cartilage damage of the left knee), 
permanently worsened during his active 
military service (May 1968 to December 
1969).  In this regard, the left knee 
disability must be shown to have been 
made permanently worse as a result of 
service as compared to a worsening due to 
the natural progression of the disorder.  
If the examiner finds that worsening of 
the left knee disability during service 
was due to the natural progress of the 
condition, it must be noted whether the 
evidence undebatably shows no worsening 
beyond natural progress.  

The examiner should provide reasons and 
an explanation for all opinions.

3.  After the development requested has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

4.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

